            Case 4:20-cv-40095-TSH Document 1 Filed 07/28/20 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 ANDREW PERRONG, on behalf of himself                 :
 and others similarly situated,                       :   CIVIL ACTION FILE NO.
                                                      :
        Plaintiff,                                    :
                                                      :
 v.                                                   :   COMPLAINT – CLASS ACTION
                                                      :
 FIVE STAR VENTILATION, INC.                          :
                                                      :   JURY TRIAL DEMANDED
        Defendant.                                    :
                                                      :
                                                  /

       Plaintiff Andrew Perrong (hereinafter referred to as “Plaintiff”), individually and on

behalf of all others similarly situated, alleges on personal knowledge, investigation of his

counsel, and on information and belief, as follows:


                                     NATURE OF ACTION

       1.       “If robocalls were a disease, they would be an epidemic.” Rage Against

Robocalls, Consumer Reports (July 28, 2015, 6:00 AM),

ttps://www.consumerreports.org/cro/magazine/ 2015/07/rage-against-robocalls/index.htm.

“Robocalls” are the number one consumer complaint in America today.

       2.       Even as far back as 2012, the Pew Research Center reported 69 percent of

cellular users who use text messaging receive unwanted text message spam, with 25 percent of

them receiving it on a weekly basis. Jan Lauren Boyles and Lee Rainie, Mobile Phone

Problems, Pew Research Center (Aug. 2, 2012), http://www.pewinternet.org/2012/08/02/mobile-

phone-problems.
            Case 4:20-cv-40095-TSH Document 1 Filed 07/28/20 Page 2 of 16




       3.       Robocalls, including automated calls have only increased since the 2012 study.

“Robocalls and telemarketing calls are currently the number one source of consumer complaints

at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016), https://www.fcc.gov/news-

events/blog/2016/07/22/cutting-robocalls (statement of FCC Chairman).

       4.       According to a respected robocall watch site, robocalls have increased by a

whopping 494% in a four-year span: from 8.9 billion in the last three quarters of 2015 to 43

billion in the same nine months of 2019. See YouMail Robocall Index, Historical Robocalls by

Time, available at https://robocallindex.com/history/time/ (accessed April 20, 2020).

       5.       Of the 58.5 billion robocalls made in 2019, YouMail reports that over half of

these calls—56%—were scam calls, spoofed calls, or telemarketing calls. Id.

       6.       As the Supreme Court explained at the end of its term this year, “Americans

passionately disagree about many things. But they are largely united in their disdain for

robocalls. The Federal Government receives a staggering number of complaints about

robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant barrage of

complaints. For nearly 30 years, the people’s representatives in Congress have been fighting

back. As relevant here, the Telephone Consumer Protection Act of 1991, known as the TCPA,

generally prohibits robocalls to cell phones and home phones.” Barr v. Am. Ass'n of Political

Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5 (July 6, 2020).

       7.       This case involves a campaign by Five Star Ventilation, Inc. (“Five Star

Ventilation”) to market its services through the use of automated telemarketing calls in plain

violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (hereinafter

referred to as the “TCPA”).


                                                 2
               Case 4:20-cv-40095-TSH Document 1 Filed 07/28/20 Page 3 of 16




          8.       Moreover, Five Star Ventilation sent multiple calls to residential telephone

 numbers that are registered on the National Do Not Call List (hereafter “NDNC”), which is a

 separate and additional violation of the TCPA.

          9.       Five Star Ventilation also did not have proper policies and procedures in place to

 ensure that they engaged in telemarketing that complied with federal law.

          10.      The recipients of Five Star Ventilation’s illegal calls, which include Plaintiff and

 the proposed classes, are entitled to damages under the TCPA.



                                                PARTIES

          11.      Plaintiff Andrew Perrong is, and at all times mentioned herein was, an individual

 citizen of the Commonwealth of Pennsylvania.

          12.      Defendant Five Star Ventilation, Inc. is a corporation that is registered to do

 business in this District and located at 1900 West Park Dr., Suite 280B in Westborough, MA

 01581.

          13.      Five Star Ventilation makes telemarketing calls and solicits sales into this District.

                                    JURISDICTION AND VENUE

       14.         The Court has subject matter jurisdiction pursuant to the Class Action Fairness

Act of 2005 (“hereinafter referred to as CAFA”) codified as 28 U.S.C. 1332(d)(2). The matter in

controversy exceeds $5,000,000, in the aggregate, exclusive of interest and costs, as each member

of the proposed Class of thousands is entitled to up to $1,500.00 in statutory damages for each call

that has violated the TCPA. Further, Plaintiff alleges a national class, which will result in at least

one Class member from a different state.


                                                     3
              Case 4:20-cv-40095-TSH Document 1 Filed 07/28/20 Page 4 of 16




        15.        This Court also has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

47 U.S.C. § 227 et seq.

        16.        This Court has specific personal jurisdiction over Five Star Ventilation because

the company sent and created the automated calls at issue from this District.

        17.        This Court also has jurisdiction over Five Star Ventilation because it is registered

to do business in this District and holds a contractor license in this District.

        18.        Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) because Defendant is a

resident of this District.

                                       TCPA BACKGROUND

  Calls Made Using an “Automated Telephone Dialing System”

          19.      The TCPA regulates, among other things, the use of a pre-recorded message or an

  automated telephone dialing system (“ATDS”) to make calls or send automated calls. See 47

  U.S.C. § 227, et seq.; In re Rules and Regulations Implementing the Telephone Consumer

  Protection Act of 1991, Report and Order, 18 FCC Rcd. 14014, 14115 ¶ 165 (2003).

          20.      Specifically, the TCPA prohibits the use of an automated telephone dialing

  system to make any telemarketing call or send any telemarketing text message to a wireless

  number in the absence of an emergency or the prior express written consent of the called party.

  See 47 U.S.C. § 227(b)(1)(A)(iii); 47 C.F.R. § 64.1200(a)(2); In the Matter of Rules &

  Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd. 1830, 1831

  (F.C.C. 2012).

          21.      The TCPA defines an “automatic telephone dialing system” as “equipment which

  has the capacity—(A) to store or produce telephone numbers to be called, using a random or


                                                     4
          Case 4:20-cv-40095-TSH Document 1 Filed 07/28/20 Page 5 of 16




sequential number generator; and (B) to dial such numbers.” § 227(a)(1)(A)-(B). The first

component of this definition is satisfied when a dialing system has the capacity to call “a given

set of numbers” or when “dialing equipment is paired with . . . a database of numbers.” In re

Rules & Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC

Rcd. 14,014, ¶ 133 (2003); see In the Matter of Rules & Regulations Implementing the Tel.

Consumer Prot. Act of 1991, 23 F.C.C. Rcd. 559, 566 (F.C.C. 2008) (rejecting argument that a

dialing system “meets the definition of autodialer only when it randomly or sequentially

generates telephone numbers, not when it dials numbers from customer telephone lists” and

reasoning that “the teleservices industry had progressed to the point where dialing lists of

numbers was far more cost effective”); Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1051

(9th Cir. 2018) (holding that “equipment that made automatic calls from lists of recipients was . .

. covered by the TCPA”).

       22.     “[T]elemarketing means the initiation of a telephone call or message for the

purpose of encouraging the purchase or rental of, or investment in, property, goods, or services,

which is transmitted to any person.” 47 C.F.R. § 64.1200(f)(12).

       23.     “[P]rior express written consent means an agreement, in writing, bearing the

signature of the person called that clearly authorizes the seller to deliver or cause to be delivered

to the person called advertisements or telemarketing messages using an automatic telephone

dialing system or an artificial or prerecorded voice, and the telephone number to which the

signatory authorizes such advertisements or telemarketing messages to be delivered.” 47 C.F.R.

§ 64.1200(f)(8).




                                                  5
          Case 4:20-cv-40095-TSH Document 1 Filed 07/28/20 Page 6 of 16




The National Do Not Call Registry

        24.      § 227(c) of the TCPA requires the FCC to “initiate a rulemaking proceeding

concerning the need to protect residential telephone subscribers’ privacy rights to avoid receiving

telephone solicitations to which they object.” 47 U.S.C. § 227(c)(1).

        25.      In this rulemaking proceeding, the FCC was instructed to “compare and evaluate

alternative methods and procedures (including the use of … company-specific ‘do not call

systems …)” and “develop proposed regulations to implement the methods and procedures that

the Commission determines are most effective and efficient to accomplish purposes of this

section.” Id. at (c)(1)(A), (E).

        26.      Pursuant to this statutory mandate, the FCC issued two regulations.

        27.      First, the relevant regulation under § 227(c) established company-specific “do

not call” rules. In the Matter of Rules and Regulations Implementing the Telephone Consumer

Protection Act of 1991, 7 FCC Rcd. 8752 (Oct. 16, 1992) (“TCPA Implementation Order”).

        28.      The FCC found that “the company-specific do-not-call list alternative is the most

effective and efficient means to permit telephone subscribers to avoid unwanted telephone

solicitations.” Id. at 8765, ¶ 23.

        29.      However, recognizing that an honor system would probably be insufficient, the

FCC found that it “must mandate procedures for establishing company-specific do-not-call lists

to ensure effective compliance with and enforcement of the requirements for protecting

consumer privacy.” Id. at ¶ 24.

        30.      These procedures are codified at 47 CFR 64.1200(d)(1)-(7).

        31.      Specifically, § 64.1200(d) requires a company to keep a written policy, available


                                                 6
          Case 4:20-cv-40095-TSH Document 1 Filed 07/28/20 Page 7 of 16




upon demand, for maintaining a do-not-call list, train personnel engaged in telemarketing on the

existence and use of its internal do-not-call list, and record and honor “do not call” requests for

no less than five years from the time the request is made. 47 CFR § 64.1200(d)(1, 2, 3, 6).

       32.      These policies and procedures prohibit a company from making telemarketing

calls unless they have implemented these policies and procedures. 47 CFR 64.1200(d).

       33.      Accordingly, all telemarketing calls violate the TCPA unless a defendant can

demonstrate that it has implemented the required policies and procedures.

       34.      Consent is irrelevant to § 64.1200(d).

       35.      A violation of § 227(c) through 47 C.F.R. § 64.1200(d) carries statutory damages

of $500 to $1,500 per call.

       36.      Though some of these requirements mention “residential” telephones, they were

all extended to cover calls to cellular telephones as well as residential telephones. 47 CFR §

64.1200(e).

       37.     The National Do Not Call Registry allows consumers to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

See 47 C.F.R. § 64.1200(c)(2).

       38.     A listing on the Registry “must be honored indefinitely, or until the registration is

cancelled by the consumer or the telephone number is removed by the database administrator.”

Id.

       39.     The TCPA and implementing regulations prohibit the initiation of telephone

solicitations to residential telephone subscribers to the Registry and provides a private right of




                                                  7
            Case 4:20-cv-40095-TSH Document 1 Filed 07/28/20 Page 8 of 16




action against any entity that makes those calls, or “on whose behalf” such calls are promoted.

47 U.S.C. § 227(c)(5); 47 C.F.R. § 64.1200(c)(2).

                                   FACTUAL ALLEGATIONS

        40.     Defendant Five Star Ventilation is a “person” as the term is defined by 47 U.S.C.

§ 153(39).

        41.     Plaintiff Perrong’s telephone number, 215-322-XXXX, is registered on the

National Do Not Call Registry and Pennsylvania Do Not Call Registry and had been for more

than 31 days prior to the calls in this action.

        42.     Plaintiff Perrong’s telephone number, 215-322-XXXX, is used for personal

purposes.

        43.     Plaintiff Perrong’s telephone number, 215-322-XXXX, is not associated with a

business.

        44.     Plaintiff Perrong’s telephone number, 215-947-XXXX, is registered on the

National Do Not Call Registry and Pennsylvania Do Not Call Registry and had been for more

than 31 days prior to the calls in this action.

        45.     Plaintiff Perrong’s telephone number, 215-947-XXXX, is used for personal

purposes.

        46.     Plaintiff Perrong’s telephone number, 215-947-XXXX, is not associated with a

business.

        47.     Plaintiff Perrong’s telephone number, 215-947-XXXX is charged for each call.

        48.     The Plaintiff Perrong received at least two telemarketing calls from the

Defendant.


                                                  8
         Case 4:20-cv-40095-TSH Document 1 Filed 07/28/20 Page 9 of 16




       49.     The Defendant called 215-947-XXXX on July 16, 2020.

       50.     The Defendant called 215-322-XXXX on July 15, 2020.

       51.     The calls were general solicitation messages.

       52.     The calls were sent using an automated dialing system.

       53.     There was a distinctive click and delay at the beginning of each call before a live

human came on the line.

       54.     Furthermore, each call was made from a “spoofed” Caller ID, which requires a

computer program to manipulate the calling data.

       55.     As a result, the system that sent automated calls to Plaintiff Perrong qualifies as

an ATDS pursuant to 47 U.S.C. 227(a)(1)(A).

       56.     The communications received by Plaintiff demonstrate that the message was sent

for the purpose of encouraging the purchase or rental of, or investment in, property, goods, or

services as it seeks to have him sign up for their chimney cleaning service. This message

therefore qualified as telemarketing. 47 C.F.R. § 64.1200(f)(12).

       57.     Prior to filing, Plaintiff Perrong attempted to clarify the systems used to contact

him and ascertain why Defendant contacted his numbers. The office manager who answered

stated that Plaintiff was called from a list, but rather than acknowledge the problem or investigate

why Plaintiff was called, Plaintiff was verbally abused and hung up on.

       58.     Plaintiff then sent Defendant an e-mail seeking clarification and requesting to be

placed on Defendant’s Do-Not-Call list and receive a copy of Defendant’s Do-Not Call policy

and received no response.




                                                 9
         Case 4:20-cv-40095-TSH Document 1 Filed 07/28/20 Page 10 of 16




        59.     Plaintiff Perrong did not provide his prior express written consent to receive the

telemarketing calls at issue.

        60.     The calls were not necessitated by an emergency.

        61.     Plaintiff and all members of the Class, defined below, have been harmed by the

acts of Defendant because their privacy has been violated, they were annoyed and harassed, and,

in some instances, they were charged for incoming calls. Plaintiff and the Class Members were

also harmed by use of their telephone power and network bandwidth and the intrusion on their

telephone that occupied it from receiving legitimate communications.



                                CLASS ACTION ALLEGATIONS

        62.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if

fully stated herein.

        63.     Plaintiff brings this action on behalf of herself and the following classes (the

“Classes”) pursuant to Federal Rule of Civil Procedure 23.

        64.     Plaintiff proposes the following Class definitions, subject to amendment as

appropriate:

        Robodialing Class: All persons in the United States who, (1) within four years
        prior to the commencement of this litigation until the class is certified, (2) were sent
        one or more calls, (3) on their cellular telephone or a number for which they are
        charged per the call (4) from or on behalf of Five Star Ventilation (5) sent via the
        same, or substantially similar, system used to contact the Plaintiff.

        Policy Class: Plaintiff and all persons within the United States to whose telephone
        number: (1) Five Star Ventilation placed (or had placed on its behalf); (2) two or
        more telemarketing telephone calls; (3) in a 12-month period; (4) within four years
        prior to the commencement of this litigation until the class is certified.




                                                  10
         Case 4:20-cv-40095-TSH Document 1 Filed 07/28/20 Page 11 of 16




       National Do Not Call Registry Class: All persons in the United States (1) whose
       telephone numbers were on the National Do Not Call Registry for at least 31 days
       (2) but who received more than one telephone solicitation telemarketing call (3)
       from or on behalf of Five Star Ventilation (4) with a 12-month period, (5) from four
       years prior the filing of the Complaint.

       65.     Plaintiff Perrong is a member of and will fairly and adequately represent and

protect the interests of these Classes as he has no interests that conflict with any of the class

members.

       66.     Excluded from the Classes are counsel, the Defendant, and any entities in which

the Defendant has a controlling interest, the Defendant’s agents and employees, any judge to

whom this action is assigned, and any member of such judge’s staff and immediate family.

       67.     Plaintiff and all members of the Classes have been harmed by the acts of the

Defendant, including, but not limited to, the invasion of their privacy, annoyance, waste of time,

the use of their telephone power and network bandwidth, and the intrusion on their telephone that

occupied it from receiving legitimate communications.

       68.     This Class Action Complaint seeks injunctive relief and money damages.

       69.     The Classes as defined above are identifiable through the Defendant’s dialer

records, other phone records, and phone number databases.

       70.     Plaintiff does not know the exact number of members in the Classes, but Plaintiff

reasonably believes Class members number, at minimum, in the hundreds in each class.

       71.     The joinder of all Class members is impracticable due to the size and relatively

modest value of each individual claim.

       72.     Additionally, the disposition of the claims in a class action will provide substantial

benefit to the parties and the Court in avoiding a multiplicity of identical suits.


                                                  11
         Case 4:20-cv-40095-TSH Document 1 Filed 07/28/20 Page 12 of 16




       73.     There are well defined, nearly identical, questions of law and fact affecting all

parties. The questions of law and fact, referred to above, involving the class claims predominate

over questions which may affect individual Class members.

       74.     There are numerous questions of law and fact common to Plaintiff and to the

proposed Classes, including but not limited to the following:

               (a) whether Defendant utilized an automatic telephone dialing system to send its
                   to the members of the Robocall Class;

               (b) Whether agents operating on behalf of Defendant utilized an automatic
                   telephone dialing system in sending automated calls to members of the
                   Robocall Class;

               (c) whether Defendant systematically made multiple telephone calls to members
                   of the National Do Not Call Registry Class;

               (d) whether Defendant made calls to Plaintiff and members of the Classes without
                   first obtaining prior express written consent to make the calls;

               (e) whether Defendant’s conduct constitutes a violation of the TCPA; and

               (f) whether members of the Classes are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.

       75.     Further, Plaintiff will fairly and adequately represent and protect the interests of

the Classes. Plaintiff has no interests which are antagonistic to any member of the Classes.

       76.     Plaintiff has retained counsel with substantial experience in prosecuting complex

litigation and class actions, and especially TCPA class actions. Plaintiff and his counsel are

committed to vigorously prosecuting this action on behalf of the other members of the Classes,

and have the financial resources to do so.

       77.     Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient


                                                 12
           Case 4:20-cv-40095-TSH Document 1 Filed 07/28/20 Page 13 of 16




adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or its agents.

          78.   The likelihood that individual members of the Classes will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.

          79.   Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.



                                 FIRST CAUSE OF ACTION
                Statutory Violations of the Telephone Consumer Protection Act
                     (47 U.S.C. 227, et seq.) on behalf of the Robocall Class

          80.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          81.   Five Star Ventilation violated the TCPA by sending, or causing to be sent via an

agent, automated calls to the telephone of Plaintiff and members of the Robocall Class using an

automated dialer without their prior express written consent.

          82.   As a result of the Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiff and

Robocall Class members are entitled to an award of $500 in statutory damages for each and

every violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

          83.   The Plaintiff and Robocall Class Members are entitled to an award of treble

damages if their actions are found to have been knowing or willful.

          84.   Plaintiff and Robocall Class members are also entitled to and do seek injunctive

relief prohibiting the Defendant from advertising their goods or services, except for emergency

purposes, using an ATDS or pre-recorded voice in the future.


                                                  13
           Case 4:20-cv-40095-TSH Document 1 Filed 07/28/20 Page 14 of 16




                                SECOND CAUSE OF ACTION
                      Violation of the Telephone Consumer Protection Act
                                      (47 U.S.C. 227, et seq.)
                      on behalf of the National Do Not Call Registry Class

          85.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          86.   Five Star Ventilation violated the TCPA and the Regulations by making, or

having its agent make, two or more telemarketing automated calls within a 12-month period on

Five Star Ventilation’s behalf to Plaintiff and the members of the National Do Not Call Registry

Class while those persons’ phone numbers were registered on the National Do Not Call Registry.

          87.   As a result of the Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiff and

National Do Not Call Registry Class members are entitled to an award of up to $500 in statutory

damages for each and every violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

          88.   Plaintiff and National Do Not Call Registry Class members are also entitled to

and do seek injunctive relief prohibiting the Defendant from advertising their goods or services,

except for emergency purposes, to any number on the National Do Not Call Registry in the

future.

          89.   The Defendant’s violations were knowing or willful.

                                  THIRD CAUSE OF ACTION
                      Violation of the Telephone Consumer Protection Act
                          (47 U.S.C. 227(c) and 47 C.F.R. §§ 64.1200(d))
                                   on behalf of the Policy Class
          90.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          91.   Plaintiff and the proposed Policy Class incorporate the foregoing allegations as if

fully set forth herein.

                                                  14
            Case 4:20-cv-40095-TSH Document 1 Filed 07/28/20 Page 15 of 16




           92.    Defendant placed numerous calls for telemarketing purposes to Plaintiff’s and

Policy Class Members’ telephone numbers.

           93.    Defendant did so despite not having a written policy pertaining to “do not call”

requests.

           94.    Defendant did so despite not training its personnel on the existence or use of any

internal “do not call” list or policy.

           95.    Defendant placed two or more telephone calls to Plaintiff and Policy Class

Members in a 12-month period.

           96.    Plaintiff and Policy Class Members are entitled to an award of $500 in statutory

damages telephone call in addition to and separate from any award for damages related to this

conduct.

           97.    Plaintiff and Policy Class Members are entitled to an award of treble damages in

an amount up to $1,500 per telephone call if the Defendant’s violations were knowing and/or

willful.

                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

           A.     Injunctive relief prohibiting Defendant from calling telephone numbers

advertising their goods or services, except for emergency purposes, to any number on the

National Do Not Call Registry or to any cellular telephone numbers or numbers for which the

called party is charged for the call using a prerecorded voice in the future;




                                                   15
         Case 4:20-cv-40095-TSH Document 1 Filed 07/28/20 Page 16 of 16




       B.      As a result of the Defendant’s violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks

for herself and each Robocall Class member up to treble damages, as provided by statute, of

$1,500 for each and every violation of the TCPA;

       C.      As a result of the Defendant’s willful and/or knowing violations of 47 C.F.R. §

64.1200(d), Plaintiff seeks for herself and each member of the National Do Not Call Registry

Class up to treble damages, as provided by statute, of up to $1,500 for each and every violation

of the TCPA;

       D.      An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing an appropriate Classes the Court deems appropriate, finding

that Plaintiff is a proper representative of the Class, and appointing the lawyers and law firms

representing Plaintiff as counsel for the Class;

       E.      Such other relief as the Court deems just and proper.

                                       JURY DEMAND

       Plaintiff requests a jury trial as to all claims of the complaint so triable.


Dated: July 28, 2020                   PLAINTIFF, on behalf of himself
                                       and others similarly situated,


                                       /s/ Anthony Paronich
                                       Anthony Paronich
                                       Email: anthony@paronichlaw.com
                                       PARONICH LAW, P.C.
                                       350 Lincoln Street, Suite 2400
                                       Hingham, MA 02043
                                       Telephone: (617) 485-0018
                                       Facsimile: (508) 318-8100

                                       Attorney for Plaintiff


                                                   16
